ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Purtis C. Wright, was convicted of third degree robbery, a violation of § 13A-8-43, Code of Alabama 1975. He was sentenced pursuant to the Habitual Felony Offender Act (HFOA) to 15 years in prison. In Wright v. State, 641 So.2d 299 (Ala.Cr.App.1993), we held that the appellant had not been given notice of the prior felony conviction on which the state intended to rely for purposes of the HFOA, and we remanded this cause for a new sentencing hearing.
The trial court has complied with our directions and has held a new sentencing hearing. The remand shows that the appellant was notified of the state’s intention to invoke the HFOA and that he was also notified of the specific prior felony conviction the state was relying on for purposes of invoking the HFOA. The appellant was resentenced to 15 years’ imprisonment. The appellant’s conviction and his sentence are due to be affirmed.
AFFIRMED.
All the Judges concur.